Case 1:17-cr-00027-JPJ-PMS Document 111 Filed 04/01/19 Page 1 of 2 Pageid#: 282




                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION


    UNITED STATES OF AMERICA                       )
         PLAINTIFF                                 )
                                                   )
    v.                                             ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                   )
    JOEL A. SMITHERS                               )
         DEFENDANT                                 )

     MOTION FOR EXTENTION OF TIME TO FILE EXPERT WITNESS REPORT
           AND TO RELEASE RECORDS FOR EXPERT TO REVIEW

           COMES NOW the Defendant, Joel A. Smithers, by and through counsel, and

    moves this Honorable Court to allow him an extension of time to file an expert witness

    report for an expert witness he intends to call at trial named Linda Cheek, M.D. Counsel

    learned of the defendants intention to call an expert on March 22, 2019, after the deadline

    had passed and upon the Defendant learning of additional evidence disclosed on said

    case. The Defendant requests that his counsel be allowed to release the medical records

    for the expert witness to review and for time to file said report.

           WHEREFORE, the Defendant, Joel A. Smithers, respectfully prays that his

    motion be granted.

                                                   RESPECTUFLLY SUBMITTED

                                                   JOEL A. SMITHERS

                                                   BY COUNSEL


    BY:    /s/Don M. Williams, Jr.
Case 1:17-cr-00027-JPJ-PMS Document 111 Filed 04/01/19 Page 2 of 2 Pageid#: 283



    DON M. WILLIAMS, JR.
    ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
    P. O. BOX 601
    PENNINGTON GAP, VA 24277
    TEL: 276-546-3087
    FAX: 276-546-2642
    VSB: 41143
    EMAIL: donwilliamsjr@yahoo.com




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 1st day of April, 2019,
    electronically filed the foregoing with the Clerk of the Court using CM/ECF system
    which will send notification of such filing to the Assistant United States Attorney.

                                           /s/ Don M. Williams, Jr.

                                           DON M. WILLIAMS, JR.
